Citation Nr: 18100354
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 13-35 210
DATE:	April 10, 2018
ISSUES DECIDED:   1    	ISSUES REMANDED:	0
 
ORDER
Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted effective June 20, 2009.
FINDING OF FACT
Beginning from June 20, 2009, the Veterans service-connected disabilities together rendered the Veteran unable to obtain or retain substantially gainful employment.  
CONCLUSION OF LAW
The criteria for entitlement to TDIU have been satisfied effective from June 20, 2009.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from November 1964 to November 1967.  The appeal arises from a June 2010 rating action of the Regional Office in Phoenix, Arizona, in pertinent part denying TDIU.  Upon appeal, the Board in October 2015 remanded the claim for additional development.  The Veteran was granted increased ratings resulting in a combined 100 percent schedular rating effective July 21, 2016, and hence the TDIU granted herein based on all service-connected disabilities is only applicable for the rating period prior to that date.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (recognizing that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See also, Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (noting that SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent).
Entitlement to TDIU
With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In this regard, the effective date for TDIU shall be the date entitlement arose, up to a year prior to the date of receipt of claim for TDIU. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400(o).
TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, multiple injuries incurred in action will be considered as one disability.  Id.  
Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.
The Veterans service-connected disabilities include (with pertinent ratings): traumatic brain injury (TBI) with memory loss and dizziness, rated 70 percent from October 23, 2008; corneal scarring status post corneal transplant with retinal detachment of the left eye, rated 70 percent from July 21, 2016, and 30 percent from April 19, 1999; headaches associated with TBI, rated 30 percent from October 23, 2008; diabetes mellitus type II, rated 20 percent from May 3, 2016; and scars of the left upper lip, left eyebrow, and left eyelid, rated 10 percent.
This resulted in a combined 90-percent disability rating from October 23, 2008, and a combined 100-percent rating from July 21, 2016.  As noted above, due to the 100 percent rating, the question at issue is entitlement to TDIU prior to July 21, 2016.  
The Veteran had a prior history of work as a commercial truck driver.  He was no longer able to do so due to his service-connected retinal detachment, and a friend provided him with a job in fleet maintenance where he worked beginning in January 2000.  The present claim seeks TDIU from the date of his termination from that employment on June 19, 2009. 
A July 2009 VA eye examination for compensation purposes noted the Veterans report of ocular migraines associated with his left eye disorder status post retinal detachment in April 1999 and corneal transplant in July 2006.  These surgeries were noted to have not restored vision in his left eye.  
At an August 2009 VA TBI examination the Veteran informed of symptoms following his in-service head injury including headaches, memory loss, insomnia, anxiety, dizziness, irritability, and increased anger.  He reported increased anger in recent years.  Reported headaches were of variable intensity, not constant, and were debilitating approximately 3 days out of 30, with daily headaches of lesser intensity.  He also reported having dizziness without loss of equilibrium or vertigo, and light headedness approximately 5 to 10 times per day lasting 30 seconds.  He additionally reported having limited friendships following the in-service injury, preferring to be by himself, as well as irritability leading to anger since the accident.  He was also noted to have anger issues when driving.  The Veteran reported mild memory impairment with decreased attention span and decreased attention with reading.  He had a history of writing notes to himself since his in-service injury.  Diplopia due to the left eye required him to wear an eye patch when reading.  Associated with his service-injury related impairments, the Veteran had a frequency of walking into doors and objects.  He reported a history of multiple, varied jobs following service that ended in months or weeks due to frustration with people, followed by driving a truck for four years, followed by multiple jobs performing office work for trucking businesses, until laid off in June 2009.  
The August 2009 TBI examiner noted that the Veterans TBI impacted his employment capacity by causing memory loss, poor social interactions, decreased mobility, and pain.  
At a January 2010 TBI examination the Veteran reported that the company he worked for was sold in 2004 and he then had difficulties dealing with management.  His employer provided as reason for his termination, Laid off due to downturn in economy.  However, an addendum by his supervisor informed that it was felt that the Veteran lacked full courtesy control in interpersonal communications.  The Veteran was not granted accommodation by his employer for his disabilities.  
The January 2010 VA TBI examiner found that the Veteran could work in a sedentary position that did not require significant interaction.  The examiner noted that the Veteran had skills in transportation, reviewing truck trip logs, and vehicle maintenance auditing.  The Veteran was also noted to have experience managing lease policies, replacements, ordering tires, and truck maintenance.  However, the examiner implied doubts that the Veteran would be able to secure such employment, noting that the Veterans several key impairments (mainly memory loss, reduced attention, irritability and social isolation) which together were compromising his potential to re-enter the workforce.
Upon a VA eye examination in January 2010, the examiner found that the Veteran was able to perform sedentary work in a closely supervised and safe environment, wearing protective eyewear.  
A January 2010 VA mental status evaluation for treatment purposes noted that the Veterans immediate memory was intact but that his delayed memory was only 1 out of 3 in a recall test.  Fund of knowledge was also only fair.  The examiner diagnosed a mood disorder secondary to TBI, to rule out a cognitive disorder versus dementia.  
A January 2013 VA optometry treatment note informs that the Veteran then had a mild cataract of the right eye and retinal detachment with loss of vision in the left eye.  He then reported that his visual acuity was getting weaker in the right eye with blurred vision at times.  (Subsequent substantial loss of vision in the right eye resulted in the assigned 100-percent disability rating effective July 21, 2016)
The Board finds that in practical terms the Veterans significant mood, personality, and memory difficulties attributed to service-connected TBI; his service-connected loss of vision in the left eye precluding commercial driving work as well as many other positions requiring only limited education but requiring full faculties including bilateral vision; his service-connected headaches associated with TBI; his limited scope of employment experience; and his limited education, together effectively render it unlikely that he would have been able to obtain or retain substantially gainful employment following his last employment termination on June 19, 2009.  Hence, TBI effective from the day following that date is warranted.
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Schechter, Counsel 

